                                                                                                                                                                                        Exhibit
10.17

EXTREME NETWORKS, INC.

NOTICE OF GRANT OF STOCK OPTION

(For U.S. Participants)

 

Extreme Networks, Inc. (the “Company”) has granted to the Participant an option
(the “Option”) to purchase certain shares of Stock pursuant to the Extreme
Networks, Inc. 2013 Equity Incentive Plan (the “Plan”), as follows:

 

Participant:

 

%%FIRST_NAME%-% %%LAST_NAME%-%

 

Employee ID:

 

%%EMPLOYEE_IDENTIFIER%-%

 

 

 

Date of Grant:

 

%%OPTION_DATE%-%

 

 

 

Number of Option Shares:

 

%%TOTAL_SHARES_GRANTED%-%, subject to adjustment as provided by the Option
Agreement.

 

 

 

Exercise Price:

 

$%%OPTION_PRICE%-%

 

 

 

Vesting Start Date:

 

%%VEST_BASE_DATE%-%

 

 

 

Option Expiration Date:

 

The 7th anniversary of the Date of Grant

 

 

 

Tax Status of Option:

 

%%OPTION_TYPE%-%

 

 

 

Vested Shares:

 

Except as provided in the Option Agreement and provided the Participant’s
Service has not terminated prior to the applicable date, the number of Vested
Shares (disregarding any resulting fractional share) as of any date is
determined by multiplying the Number of Option Shares by the “Vested Ratio”
determined as of such date as follows:

 

 

 

Vested Ratio

 

 

Prior to first anniversary of Vesting Start Date

0

 

 

On first anniversary of Vesting Start Date (the “Initial Vesting Date”)

1/4

 

 

Plus

 

 

 

For each additional full month of the Participant’s Service from Initial Vesting
Date until the Vested Ratio equals 1/1, an additional

1/48

Superseding Agreement:

 

 

 

 

The terms and conditions of the foregoing Superseding Agreement to which the
Participant is a party shall, notwithstanding any provision of the Option
Agreement to the contrary, supersede any inconsistent term or condition set
forth in the Option Agreement to the extent intended by such Superseding
Agreement.

 

By the Company’s authorized signature below and the Participant’s by electronic
acceptance in a form authorized by the Company, the Company and the Participant
agree that the Option is governed by this Grant Notice and by the provisions of
the Option Agreement and the Plan, both of which are made a part of this
document, and by the Superseding Agreement, if any.  The Participant
acknowledges that copies of the Plan, the Option Agreement and the prospectus
for the Plan are available on the Company’s internal web site and may be viewed
and printed by the Participant for attachment to the Participant’s copy of this
Grant Notice.  The Participant represents that the Participant has read and is
familiar with the provisions of the Option Agreement and the Plan, and hereby
accepts the Option subject to all of their terms and conditions.

 

EXTREME NETWORKS, INC.

 

 

 

145 Rio Robles

 

San Jose, California 95134

 

 

 

 

ATTACHMENTS:

2013 Equity Incentive Plan, as amended to the Date of Grant; Stock Option
Agreement, Exercise Notice and Plan Prospectus

 